J-S82002-17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                     Appellee              :
          v.                               :
                                           :
JAVON HART,                                :
                                           :
                     Appellant             :   No. 1173 WDA 2016

               Appeal from the Judgment of Sentence June 23, 2016
                 in the Court of Common Pleas of Allegheny County
                Criminal Division at No(s): CP-02-CR-0013855-2015

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                     Appellee              :
          v.                               :
                                           :
JAVON HART,                                :
                                           :
                     Appellant             :   No. 1601 WDA 2016

        Appeal from the Judgment of Sentence September 22, 2016
            in the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0013855-2015

BEFORE:        BENDER, P.J.E., STEVENS, P.J.E.,* and STRASSBURGER, J.**

DISSENTING MEMORANDUM BY STRASSBURGER, J.: FILED JUNE 04, 2018

      Because Appellant is entitled to a new trial, I respectfully dissent and

offer the following analysis.

      As to Appellant’s first issue, regarding whether the trial court erred in

sustaining     the    Commonwealth’s   objections   to   testimony   offered   by

Appellant’s mother, I would first conclude that counsel for Appellant


* Former Justice specially assigned to the Superior Court.

**Retired Senior Judge assigned to the Superior Court.
J-S82002-17


responded as best he could to the Commonwealth’s objections and the trial

court’s quick sustaining of those objections. See N.T., 3/23/2016, at 122-

24.   Counsel had to walk a fine line during trial, and this Court does not

require counsel to offer a treatise on the rules of hearsay in order to

preserve an issue for appeal.      Furthermore, we have held that evidence

concerning the relationship between an appellant and a victim is both

relevant and admissible under similar circumstances. See Commonwealth

v. Sneeringer, 668 A.2d 1167 (Pa. Super. 1995).               Finally, because

credibility was the crucial issue in the case, this could not be harmless error.

Thus, Appellant is entitled to a new trial.1




1I join the Majority with respect to the other two issues raised by Appellant
on appeal.

                                      -2-